Allow me to join previous speakers in congratulating
you on your election to the presidency of the fifty-
ninth session of the General Assembly.
The world of the twenty-first century faces a
paradox. It is unified globally in the areas of
production, such as trade, finance and in the digital
revolution of information and communication
technology - yet it is divided by the increase in
conflicts, civil strife and transnational terrorism, as
well as cultural and ethnic violence. The world is
unified by universal values, such as democracy, human
rights and respect for freedom of expression and the
environment - yet it is divided when democracy
clashes with social demands for more jobs and less
hunger.
Those contradictory trends of globalization and
fragmentation jeopardize governance not only at the
international level, but also within nations. Conflicts
sharpen; many poor States are rocked by domestic and
external violence; terrorist organizations and traffickers
in drugs, weapons and persons are emerging and
amassing devastating global power.
Since the end of the cold war, more than 30 civil
conflicts have caused approximately 5 million deaths
and created almost 17 million refugees. In 2004, the
United Nations has been administering 15
peacekeeping operations and 15 special political
missions. That means that 16 per cent of Member
States are affected by issues undermining peace and
international security.
In a context in which no single Power can assure
global governance, in a world where fragmentation
abets nuclear threats, both nations and peoples demand
urgent decisions ó decisions ensuring global
governance based on international law, increased
respect for the United Nations, within a renewed and
strengthened multilateralism, and the reinforcement of
the values of peace and international justice.
In the global era, the world requires broad
consensus. Peru considers that the best solution is to be
found through both change and continuity. We must
stabilize the world political situation and generate an
international alliance for development and social
justice. We call for continuity in order to attain the
goals of the United Nations. We call for peace,
security, juridical equality of States, the non-use of
force, the prohibition of aggression, the international
rule of law governing relations among States,
international cooperation, economic and social
development and respect for human rights ó all of
which are more necessary and have more validity today
than ever before.
We also propose a change of tools, mechanisms
and measures. The reform of the Security Council must
be tackled realistically, bearing in mind its role as a
mechanism for collective security for the international
community as a whole. The people want a Security
Council with guarantees of legitimate and effective
decisions.
5

Peru is a country whose diplomatic tradition,
since the nineteenth century, has supported
multilateralism as the best means for international
decisions, particularly to promote peace and
development. Peru participates in United Nations
peacekeeping operations. My country is contributing
military troops in Cyprus, on the border between
Ethiopia and Eritrea and in the Democratic Republic of
the Congo, and we are participating in Liberia and in
CÙte díIvoire. Recently, my Government decided to
send a fully equipped company to help achieve
stability, security and the reinstitutionalization of
democracy in the Republic of Haiti.
As a result of our long-standing participation in
maintaining peace and security and in promoting
development, Peru has announced its candidacy for a
non-permanent seat on the Security Council during the
period 2006-2007. We are grateful for the considerable
support that we have received and for the favourable
consideration given to our candidacy.
Today, 2.8 billion people live on $2 per day; 1.3
billion people subsist on $1 per day. Moreover, in the
1990s, social inequality became more pronounced
throughout the world. According to the Worldwatch
Institute, that increase in inequality affected not only
personal incomes, but also access to water, food and
energy ó public goods essential for civilized life and
socio-political stability. Today, the decrease in personal
incomes and the increase in inequality are colliding
like tectonic plates, producing tremors of social
disintegration and international conflict.
Therefore, we in the international community
must understand that the peace, security and stability
of the world system are not related solely to political,
military or strategic aspects. Peace and security have
social and economic components. Poverty and
exclusion militate against peace, security and
democracy. Social exclusion produces violence,
instability and national and international fragmentation
and renders democracy fragile. We cannot overcome
that situation if we do not cause globalization to have a
human face and to become a positive force that
provides tangible benefits to all nations and all human
beings.
The rule of law and the international legal order
must guarantee access to justice and respect for human
rights. The rule of law must prevent impunity. At the
same time, democratic societies must make
transparency and the fight against corruption true
policies of the State.
Peru, before the process of recovering its
democracy, was captive to corruption, systematic
human rights violations and the subjugation of justice
to political power. The corrupt and authoritarian
Government hijacked democracy, tortured
systematically and made corruption a tool of political
power. Today, the free consciences of Peru demand that
those responsible be brought to justice. Therefore, I
appeal to the Government of Japan to contribute to
access to justice by authorizing the extradition of
former President Alberto Fujimori for the crimes
against humanity with which Peruvian justice has
charged him, including his alleged responsibility for
acts of torture, forced disappearances, summary
executions and acts of corruption. Democratic Peru
guarantees a fair trial and due process under the rule of
law. I make this appeal in the conviction that the rule
of law and the international legal order must guarantee
access to justice. To deny such access is tantamount to
enshrining impunity, and I am sure that the
international order is not prepared to consider itself an
accomplice to such impunity. We hope that that will
not happen.